EXHIBIT 99.1 CORAL GOLD RESOURCES LTD. (an Exploration Stage Company) Condensed Consolidated Interim Financial Statements For thesix months endedJuly 31, 2014 and 2013 (Expressed in Canadian Dollars) (Unaudited) 1 MANAGEMENT’S RESPONSIBILITY FOR FINANCIAL REPORTING The Condensed Consolidated Interim Financial Statements of Coral Gold Resources Ltd. (the “Company”) are the responsibility of the Company’s management. The Condensed Consolidated Interim Financial Statements are prepared in accordance with International Financial Reporting Standards, and reflect management’s best estimates and judgment based on information currently available. Management has developed, and is maintaining a system of internal controls to ensure that the Company’s assets are safeguarded, transactions are authorized and properly recorded, and financial information is reliable. The Board of Directors is responsible for ensuring management fulfills its responsibilities. The Audit Committee reviews the results of the audit and the annual Condensed Consolidated Interim Financial Statements prior to their submission to the Board of Directors for approval. The condensed consolidated interim financial statements as at July 31, 2014 and for the periods ended July 31 2014 and 2013 have not been reviewed or audited by the Company’s independent auditors. “David Wolfin” “Malcolm Davidson” David Wolfin Malcolm Davidson, CA President & CEO Chief Financial Officer September 29, 2014 September 29, 2014 2 CORAL GOLD RESOURCES LTD. Condensed Consolidated Interim Statements of Financial Position (Expressed in Canadian dollars) (Unaudited) Note July 31, January 31, Assets Current assets Cash and cash equivalents $ $ Other amounts receivable Prepaid expenses - Exploration and Evaluation Assets 4 Property and Equipment 6 Investments in Related Companies 7 Amounts Receivable from Related Parties 11b Reclamation Bonds 8 Total Assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ Amounts payable to related parties 11c Reclamation Provision 12 Deferred Tax Liability Total liabilities Equity Share Capital 9 Equity Reserves Accumulated Other Comprehensive Income Accumulated Deficit ) ) Equity Attributable to Equity Holders of the Company Equity Attributable to Non-Controlling Interests Total Equity Total Liabilities and Equity $ $ Commitments – Note 13 Approved by the Board of Directors on September 29, 2014: /s/ David Wolfin Director /s/ Gary Robertson Director The accompanying notes are an integral part of the Condensed Consolidated Interim Financial Statements 3 CORAL GOLD RESOURCES LTD. Condensed Consolidated Interim Statements of Operations and Comprehensive Loss For the six months ended July 31, 2014 and 2013 (Expressed in Canadian dollars) (Unaudited) Three months ended July 31, Six months ended July 31, Note Operating and Administrative Expenses Consulting fees $ Depreciation Directors fees Finance costs - - Investor relations Professional fees Regulatory and compliance fees Management fees Office and miscellaneous Salaries and benefits Share-based payments 10 - Travel Loss before other items ) Other Income (Expenses) Interest income 61 Gain on sale of investment - - Gain on settlement of debt 9b - - Foreign exchange gain (loss) ) NET LOSS ) Other Comprehensive Income (Loss) – Items that may be reclassified subsequently to income or loss Unrealized gain (loss) on available for sale securities 7 - ) ) COMPREHENSIVE LOSS $ ) $ ) $ ) $ ) Loss per Share - Basic and Diluted $ ) $ ) $ ) $ ) Weighted Average Number of Shares Outstanding The accompanying notes are an integral part of the Condensed Consolidated Interim Financial Statements 4 CORAL GOLD RESOURCES LTD. Condensed Consolidated Interim Statements of Equity For the six months ended July 31, 2014 and 2013 (Expressed in Canadian dollars) (Unaudited) Note Number of Common Shares Share Capital Amount Reserve for Stock Options Reserve for Warrants Total Reserves Accumulated Other Comprehensive Income Accumulated Deficit Total Equity Balance, January 31, 2013 $ ) $ Common shares issued for cash: Private Placements 9 - - - Less: Share issuance costs - ) - ) Common shares issued for debt 9b - Share-based payments 10 - Transfer of expired options - - ) - ) - - Unrealized loss on investment in securities, net of tax 7 - ) - ) Net loss for the period - ) ) Balance, July 31, 2013 $ ) $ Balance, January 31, 2014 $ ) $ Common shares issued for cash: Private placements 9 - Common shares issued for debt 9b - Share-based payments 10 - Transfer of expired options and warrants - - ) - ) - - Unrealized gain on investment securities, net of tax 10 - Loss for the period - ) ) Balance, July 31, 2014 $ )
